Citation Nr: 0708960	
Decision Date: 03/27/07    Archive Date: 04/09/07

DOCKET NO.  95-28 586A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for conjunctivitis, to 
include as a residual of exposure to mustard gas during 
service.

2.  Entitlement to service connection for skin cancer, to 
include as a residual of exposure to ionizing radiation 
during service.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel




INTRODUCTION

The veteran's active military service extended from April 
1944 to March 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  

In August 2005, the RO issued a rating decision which, in 
part, denied entitlement to an increased disability rating 
for service-connected post traumatic stress disorder (PTSD).  
The claim was denied because the veteran failed to report for 
the scheduled Compensation and Pension examination.  The 
veteran's representative filed a notice of disagreement in 
April 2006.  In a letter received in February 2007, the 
veteran indicated "good cause" reasons why he was unable to 
report for the scheduled examinations due to his and his 
wife's, health problems at the time.  However, this letter 
also indicated a request that "my appeal be withdrawn, 
leaving my 10 percent disability as is."  The Board views 
this as a withdrawal of the issues on appeal as noted above, 
and as a desire not to appeal the denial of the increased 
rating for PTSD as that is the disability for which he is 
assigned a 10 percent disability rating.  At this point the 
Board reminds the veteran that he is service-connected for 
PTSD at a 10 percent disability rating.  Should the veteran 
feel that this disability has increased in severity, and feel 
that he is healthy enough to report for an examination, and 
then he should feel free to file another claim for an 
increased rating and request examination at any time.  


FINDINGS OF FACT

In February 2007, prior to the promulgation of a decision in 
the appeal, the Board received notification from the veteran 
that a withdrawal of this appeal was requested.  


CONCLUSION OF LAW

The criteria for withdrawal of the Substantive Appeal by the 
appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2006).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2006).  

In a statement from the appellant received in February 2007 
he specifically requested a withdrawn this appeal.  Hence, 
there remain no allegations of errors of fact or law for 
appellate consideration with respect to these issues.  
Accordingly, the Board does not have jurisdiction to review 
the appeal and it is dismissed.


ORDER

The appeal is dismissed.



____________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


